Citation Nr: 1634302	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  13-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a non-PTSD psychiatric disorder, to include bipolar disorder, sociopathic behavior, depression, anxiety disorder, and multiple personality disorder.


REPRESENTATION

Veteran represented by:	Dan Curry, Attorney


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1979 to August 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

As noted in the previous April 2015 Board remand, although the issues on appeal were originally characterized by the RO as entitlement to service connection for PTSD, entitlement to service connection for bipolar disorder, entitlement to service connection for sociopathic behavior, entitlement to service connection for depression, entitlement to service connection for anxiety disorder, and entitlement to service connection for multiple personality disorder, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issues more broadly as one issue to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  Additionally, the requested development from the April 2015 Board remand has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and an October 2013 Appellate Brief.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of entitlement to service connection for a non-PTSD disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, there is a current diagnosis of PTSD that is based upon a verified in-service stressor.  


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.326(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, given the favorable disposition of the action here, which is not prejudicial to the Veteran, no further action with respect to the issue granted herein is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2014).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a) (2013).  Although VA has adopted the DSM-V, VA has determined DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45, 093, 45, 094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in August 2013.  Therefore, his claim will be considered using the criteria for PTSD set forth in the DSM-IV.  

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f) (2014). 

Lay evidence may establish an alleged stressor may where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852. 

Lay evidence may also establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f)(2). 

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor, except in the case of personal assault claims, which are not at issue here.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

A layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015). 

Here, the Veteran contends that he has a current psychiatric disorder related to an incident that occurred during active duty.  Specifically, the Veteran reported that he was directed to shave but refused to do so because he had a skin condition, and as a consequence, he was sent to an area about two miles away from the rest of the camp to pitch a tent, dig a foxhole, and remain there during the rest of the exercise in solitude.  See February 2010 stressor statement.  The Veteran's service personnel records corroborate that the Veteran was instructed to shave and refused to do so.  The accounts in the service personnel records also describe that the Veteran was requested to bring his gear and a shovel outside.  After the initial denial of the claim, the Veteran elaborated and reported that he was separated from the rest of the unit as they were sent out on a training exercise and that there were live rounds of fire all around them.  He explained that he was sent deeper into the woods than the others and that he was ordered to dig a foxhole so that he would not be injured by the live fire.  See May 2013 Substantive Appeal.  The Board notes that in its April 2015 remand, the Board found these PTSD stressor statements regarding the live fire incident as not credible based on their inconsistency.  However, since the Board's prior remand, the Veteran has submitted two lay statements, both dated in September 2015, from former members of his Army unit corroborating his statements.  As such, the Board concedes that the event occurred as described by the Veteran.  

A review of the Veteran's service treatment records (STRs) failed to show the Veteran complained of or was treated for any psychiatric-related disorders.  

A review of the Veteran's post-service treatment records show that in an October 2001 screen for depression, the Veteran was noted to be positive for depression and PTSD.  The record has shown that since that time the Veteran has been treated for ongoing psychiatric-related issues.  

In a September 2011 VA psychiatric intake examination, the Veteran reported that the live fire incident during active service caused his current symptoms of "flashbacks, intrusive thoughts, alienation and isolation from people, anger and rage, [concentration issues], emotional numbing, distress caused by the reminders of the event, no sense of future, difficulty falling or staying asleep."  The examiner noted the Veteran had read these symptoms from a pamphlet about PTSD.  As a result, the examiner indicated the Veteran's reports appeared to be an "a rehearsed and planned presentation to present the symptoms of PTSD."  

In a November 2011 VA psychotherapy session, the evaluating psychologist indicated the Veteran did not appear to meet the criteria for PTSD but noted the live fire event seemed to have had a lasting negative impact on his life.  However, in VA mental health group counseling sessions in December 2011 and January 2012, the Veteran was diagnosed with PTSD.  

Social Security Administration (SSA) records show that in March 2013, the Veteran was denied SSA disability benefits based on a finding that although the Veteran is impaired and his activities are restricted by his condition, the Veteran was still found able to perform less demanding work.  The records indicate the Veteran has had a prior diagnosis of PTSD.

In a May 2013 PTSD screen test, the Veteran was found positive for PTSD.  However, the evaluating psychologist assigned the following diagnoses: mood disorder, polysubstance dependence, and r/o PTSD.  In an August 2013 VA addiction psychiatry note, the Veteran insisted that he had PTSD and that he was not being treated properly.  

In a September 2013 VA psychology note, the Veteran was assessed a PCL-C score of 72 after evaluation, which the evaluating psychologist found was suggestive of PTSD.  The psychologist diagnosed PTSD based on the Veteran's reports of the live fire event in service as well as "mood disorder NOS, alcohol abuse vs dependence, [and] cocaine abuse vs dependence in early."  In a January 2014 VA psychology note, the Veteran was diagnosed with unspecified anxiety disorder and r/o PTSD after evaluation.  In a February 2014 psychology note, the Veteran was diagnosed with unspecified anxiety disorder, mood disorder NOS, and r/o PTSD.  

In March 2015, after evaluation, the Veteran was diagnosed with mood disorder and polysubstance dependence in remission.  The evaluating psychiatrist also referenced the September 2013 PTSD diagnosis.  After completing an April 2015 psychological evaluation, the evaluating psychologist found the Veteran's current symptomatology did meet the criteria for PTSD and assigned a diagnosis of PTSD resulting from his in-service stressor.

In a July 2015 VA examination, the examiner declined to assign a diagnosis of PTSD mainly based on the Board's April 2015 finding that there is no credible evidence to the claimed in-service PTSD stressor.  Instead, the examiner diagnosed substance abuse disorder and depression.  

VA treatment records show that between May and August 2015, the Veteran participated in eight one hour of psychotherapy sessions and on these occasions, the Veteran was diagnosed with PTSD.  

In a detailed and well-supported September 2015 PTSD Disability Benefits Questionnaire (DBQ), the Veteran was diagnosed with PTSD as a result of his in-service PTSD stressor.  The examiner presented a thorough review of the Veteran's medical treatment records in support of the Veteran's PTSD diagnosis.  The examiner acknowledged and disagreed with what she considered as the only in-depth examination in July 2015 that provided a negative nexus opinion regarding the Veteran's claim for PTSD.  The examiner's rationale was based on a finding that there were service records that verified much of the veteran's account leading to the live fire event.  The examiner also noted that she did not see any real discrepancy between the Veteran's accounts of what happened and has maintained his statements in numerous medical interviews.  The examiner also noted prior evaluations that supported the Veteran's claim of service-connected PTSD.  

Because the Board has conceded the in-service PTSD stressor live fire event after the Veteran submitted corroborating lay statements by former members of the his Army unit, the Board finds the July 2015 VA examiner's negative nexus opinion no longer adequate and therefore, cannot serve as the basis of a denial of entitlement to service connection.

As there is a current diagnosis of service-connected PTSD and the remaining probative evidence of record is that it is related to an in-service stressor, the Board finds that resolving reasonable doubt in the Veteran's favor, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


ORDER

Service connection for PTSD is granted. 


REMAND

Remand is required regarding any diagnosed non-PTSD psychiatric disorder for clarification regarding which diagnoses are of record and whether any diagnosis is related to active service.  A July 2015 VA opinion was that the Veteran's mood disorder was related to his substance abuse.  No supporting explanation was provided and the other diagnoses of record were not addressed.  The September 2015 DBQ examiner stated that major depressive disorder was present, but not formally diagnosed.  But no etiological opinion was provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion regarding the etiology of any non-PTSD psychiatric disorders.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide all currently diagnosed non-PTSD psychiatric diagnoses.

Second, if the following are not diagnosed, the examiner must provide an explanation that addresses the prior diagnoses of record:  bipolar disorder; sociopathic behavior; depression; anxiety disorder; multiple personality disorder; and cyclothymia disorder.

Third, for each currently diagnosed non-PTSD psychiatric disorder, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder had it onset in, or is otherwise related to, active military service.  

The examiner must address the following:  1) Veteran's lay statements; 2) 1998 VA records noting treatment for substance abuse and the Veteran's reports of depression; 3) 1999 VA records assessing rule out bipolar disorder, cyclothymia disorder versus substance induced mood swings, personality disorder, and the diagnosis of polysubstance dependence; 4) May 2001 VA record diagnosing depressive disorder, alcohol dependence, cocaine abuse, and rule out substance-induced mood disorder; 5) a May 2013 VA record that diagnosed mood disorder and polysubstance dependence; 6) A January 2014 VA psychology note that diagnosed unspecified anxiety disorder; 7) a February 2014 psychology note that diagnosed unspecified anxiety disorder and mood disorder; 8) a March 2015 VA record that diagnosed mood disorder and polysubstance dependence in remission; 9) the July 2015 VA examination; and 10) the September 2015 DBQ.

2.  Review the opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


